
	
		I
		111th CONGRESS
		1st Session
		H. R. 2044
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce childhood obesity, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Obesity in Schools Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)It is estimated
			 that 64.5 percent (119,000,000) of American adults and 15 percent (9,000,000)
			 of American children are overweight or obese.
			(2)The prevalence of
			 obesity among children aged 6 to 11 more than doubled in the past 20 years,
			 going from 7 percent in 1980 to 18.8 percent in 2004. The rate among
			 adolescents aged 12 to 19 more than tripled, increasing from 5 percent to 17.1
			 percent.
			(3)An estimated 61
			 percent of overweight young people have at least 1 additional risk factor for
			 heart disease, such as high cholesterol or high blood pressure. In addition,
			 children who are overweight are at greater risk for bone and joint problems,
			 sleep apnea, and social and psychological problems such as stigmatization and
			 poor self-esteem.
			(4)According to the
			 Department of Health and Human Services, obesity-related illnesses cost this
			 nation approximately $117,000,000,000 per year in increased health care costs.
			 This includes $61,000,000,000 in direct medical costs for treatment of related
			 diseases and $56,000,000,000 in indirect costs such as lost
			 productivity.
			(5)A
			 report released by Trust for America’s Health, entitled F as in Fat: How
			 Obesity Policies are Failing in America, found that the United States
			 does not have an aggressive, coordinated national strategy needed to address
			 this crisis.
			3.National Strategy
			 to Reduce Childhood ObesityThe Secretary of Health and Human Services,
			 in cooperation with State and local governments, Federal agencies, local
			 educational agencies, health care providers, the research community, and the
			 private sector, shall develop a national strategy to reduce childhood obesity
			 in the United States. Such strategy shall—
			(1)provide for the reduction of childhood
			 obesity rates by 10 percent by the year 2013;
			(2)address both short- and long-term solutions
			 to reducing the rates of childhood obesity in the United States;
			(3)identify how the Federal Government can
			 work effectively with State and local governments, local educational agencies,
			 health care providers, the research community, the private sector, and other
			 entities as necessary to implement the strategy; and
			(4)include measures to identify and overcome
			 all obstacles to achieving the goal of reducing childhood obesity in the United
			 States.
			4.Grants to local
			 educational agencies to adopt wellness policies and anti-obesity
			 initiatives
			(a)GrantsThe Director of the Centers for Disease
			 Control and Prevention shall make grants to local educational agencies to
			 reduce childhood obesity by adopting wellness policies and anti-obesity
			 initiatives.
			(b)Use of
			 fundsAs a condition on the
			 receipt of a grant under this section, a local educational agency shall agree
			 to use the grant to reduce childhood obesity by adopting wellness policies and
			 anti-obesity initiatives, which may include one or more of the
			 following:
				(1)Strategies to improve the nutritional value
			 of food served on school campuses.
				(2)Innovative ways to incorporate nutrition
			 education into the curriculum from prekindergarten through grade 12.
				(3)Increased physical activity in
			 during-and-after-school activities.
				(4)Any other measure that, in the
			 determination of the Director, may provide a significant improvement in the
			 health and wellness of children.
				(c)Cost
			 sharingAs a condition on the
			 receipt of a grant under this section, a local educational agency shall agree
			 to pay, from funds derived from non-Federal sources, not less than 25 percent
			 of the costs of the activities carried out with the grant.
			(d)ApplicationTo
			 seek a grant under this section, a local educational agency shall submit an
			 application to the Director at such time, in such manner, and containing such
			 information as the Director may require.
			(e)Annual
			 accountability reportAs a
			 condition on the receipt of a grant under this section, a local educational
			 agency shall agree to submit an annual accountability report to the Director.
			 Each such report shall include a description of the degree to which the agency,
			 in using grant funds, has made progress in reducing childhood obesity.
			(f)Authorization of
			 appropriationsTo carry out this section, there is authorized to
			 be appropriated $20,000,000 for each of fiscal years 2010 through 2013.
			5.Evaluation of
			 programs for the prevention of obesity in children and adolescents
			(a)In
			 generalFor the purpose
			 described in subsection (b), the Director shall (directly or through grants or
			 contracts awarded to public or nonprofit private entities) arrange for the
			 evaluation of a wide variety of existing programs designed in whole or in part
			 to prevent obesity in children and adolescents, including programs that do not
			 receive grants from the Federal Government for operation.
			(b)PurposeThe
			 purpose of the evaluation under this section shall be to determine the
			 following:
				(1)The effectiveness
			 of programs in reducing obesity in children and adolescents.
				(2)The factors
			 contributing to the effectiveness of the programs.
				(3)The feasibility of
			 replicating the programs in other locations.
				(c)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Director
			 shall submit a report to the Congress on the results of the evaluation under
			 this section.
			(d)Authorization of
			 appropriationsTo carry out this section, there is authorized to
			 be appropriated $5,000,000 for each of fiscal years 2010 through 2013.
			6.Healthy living
			 and wellness coordinating councils
			(a)GrantsThe Director shall make grants on a
			 competitive basis to State governments, local governments, and consortia of
			 local governments to reduce childhood obesity through—
				(1)establishing or
			 expanding healthy living and wellness coordinating councils; and
				(2)supporting regional
			 workshops.
				(b)Uses of
			 fundsAs a condition on the
			 receipt of a grant under this section, an entity shall agree to use the grant
			 to carry out one or more of the following:
				(1)Establishing a healthy living and wellness
			 coordinating council.
				(2)Expanding the activities of a healthy
			 living and wellness coordinating council, including by implementing State-based
			 or region-wide activities that will reduce the rates of childhood
			 obesity.
				(3)Supporting
			 regional workshops designed to permit educators, administrators, health care
			 providers, and other relevant parties to share successful research-based
			 strategies for increasing healthy living and reducing obesity in elementary and
			 secondary schools.
				(c)Council
			 requirementsIn this section,
			 the term healthy living and wellness coordinating council means an
			 organization that—
				(1)is charged by a
			 State government, a local government, or a consortium of local governments, as
			 applicable, to increase healthy living and reduce obesity in elementary and
			 secondary schools; and
				(2)is composed of
			 educators, administrators, health care providers, and other relevant
			 parties.
				(d)Cost
			 sharingAs a condition on the
			 receipt of a grant under this section, an entity shall agree to pay, from funds
			 derived from non-Federal sources, not less than 25 percent of the costs of the
			 activities carried out with the grant.
			(e)Annual
			 accountability reportAs a
			 condition on the receipt of a grant under this section, an entity shall agree
			 to submit an annual accountability report to the Director. Each such report
			 shall include a description of the degree to which the entity, in using grant
			 funds, has made progress in increasing healthy living and reducing obesity in
			 elementary and secondary schools.
			(f)Authorization of
			 appropriationsTo carry out this section, there is authorized to
			 be appropriated $10,000,000 for each of fiscal years 2010 through 2013.
			7.DefinitionsIn this Act:
			(1)The term
			 Director means the Director of the Centers for Disease Control and
			 Prevention.
			(2)The term
			 local educational agency has the meaning given to that term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			
